          Case 1:20-cv-00545-RC Document 14 Filed 08/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
VLADIMIR KARA-MURZA,                          )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       Civil Action No. 20-0545 (RC)
                                              )
DEPARTMENT OF JUSTICE,                        )
                                              )
       Defendant.                             )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of May 29, 2020, Plaintiff Vladimir Kara-Murza

and Defendant United States Department of Justice respectfully submit this Joint Status Report

in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff’s July 2018 FOIA request to the Federal Bureau of

Investigation (“FBI”) seeking records regarding Plaintiff, between May 2015 and July 2018. See

ECF No. 1 ¶ 18.

       As previously reported, Defendant had identified approximately 400 pages that are

potentially responsive to Plaintiff’s request and anticipated making an initial release of

responsive, nonexempt records, if any, by September 15, 2020, to be followed by a final release

by October 15, 2020. ECF No. 13. The FBI reports that it has completed its searches and is on

track to make its initial release on or before September 15, 2020.

       In accordance with the Court’s May 29, 2020, Minute Order, the parties will file a further

Joint Status Report on September 24, 2020, and every 45 days thereafter, to apprise the Court

regarding the status of the FBI’s response to Plaintiff’s request.
         Case 1:20-cv-00545-RC Document 14 Filed 08/10/20 Page 2 of 2




Dated: August 10, 2020            Respectfully submitted,

                                      /s/ Andrew E. Siegel
                                  Stephen G. Rademaker, DC Bar # 386922
                                  Andrew E. Siegel, DC Bar # 1029365
                                  Samuel R. Howe (Admitted pro hac vice)
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street, N.W.
                                  Washington, DC 20001-4956
                                  Telephone: (202) 662-6000
                                  srademaker@cov.com
                                  asiegel@cov.com
                                  showe@cov.com

                                  Counsel for Plaintiff

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney

                                  DANIEL F. VAN HORN, D.C. Bar #924092
                                  Chief, Civil Division

                                  By:     /s/ Paul Cirino
                                  PAUL CIRINO
                                  Assistant United States Attorney
                                  Civil Division
                                  U.S. Attorney’s Office, District of Columbia
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  Telephone: (202) 252-2529
                                  paul.cirino@usdoj.gov

                                  Counsel for Defendant




                                      2
